DETAILED ACTION
This action is in response to applicant's amendment filed 06/02/22.
The examiner acknowledges the amendments to the claims.
Claims 1-19 and 22-24 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 19 are objected to because of the following informalities:
Claim 17, line 2 reads “interior portion” and should rather read as --interior core portion--.
Claim 17, line 3 reads “interior portion” and should rather read as --interior core portion--.
Claim 19, line 2 reads “interior portion” and should rather read as --interior core portion--.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 (upon which Claim 17 depends) recites in lines 10-11 that “said first reinforcing element having a hardness of about Shore A5 to about Shore A70”.  Claim 17, lines 5-6 recite “the first reinforcing element and the interior [core] portion have the same hardness within the range of about Shore A1 to about Shore A10.”   
However, there is no support for the first reinforcing element having a hardness lower than Shore A5, which is outside of the range described in the present specification for the hardness of the first reinforcing element, such that the first reinforcing element has properties sufficient to impart bite-resistance and axial strength to protect against biting damage (recited in lines 16-18 of Claim 12).  In paragraph [0066] of the present invention publication, it states that the first reinforcing element 216 preferably has a tear resistance and durometer the same as the interior core portion 218 (e.g., Shore A5 to Shore A20), and paragraph [0092] of the present invention publication states that the reinforcing element 216 and the interior core portion 218 are made of the same material and is shown in Figure 4 for Shore A10 and A5 nipples.  Additionally, paragraph [0063] of the present invention publication that the first reinforcing element 216 preferably has a hardness of about Shore A5 to about Shore A70 to “impart bite-resistance and axial strength for expected biting damage”, as claimed in claim 12.  Therefore, there is support for the first reinforcing element having a hardness to be at least Shore A5, for example Shore A5 to A20 (as in paragraph 66 of the present invention publication), or about Shore A5 to about Shore A25 (as in original claim 17), and not for Shore A1 to about Shore A10, when it has the same hardness as the interior core portion while having bite-resistance.

Response to Arguments
Applicant’s arguments, see pages 12-15, filed 06/02/2022, with respect to the prior art not teaching the claimed invention, particularly Quackenbush ‘998 being silent regarding the compressive force required for compressive shut-off of the duct of the nipple portion as being 8 psi or less, have been fully considered and are persuasive.  The prior art rejection of claims 1-6, 10-19, 24 has been withdrawn. 

Allowable Subject Matter
Claims 1-16, 18-19, 22-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding the allowable subject matter in independent claim 1, none of the prior art of record, alone or in combination, teaches or renders obvious a device including, inter alia, a composite nipple portion having a first reinforcing element extending radially inward from an exterior cylindrical surface of the nipple portion and having properties sufficient to impart bite-resistance without compromising longitudinal deformability, transverse deformability and radial compressibility, and an interior core portion being axially surrounded by the first reinforcing element and defining at least one duct, wherein said nipple portion allows a compressive force applied transversely by an infant’s tongue of 8 psi or less to be transmitted through the nipple portion causing a compressive collapse of the at least one duct and thereby stopping fluid flow.  Regarding the allowable subject matter in independent claims 7 and 12, see pages 11-12 of the office action filed 04/27/2022 for the reasons for indication of allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771